Citation Nr: 1645622	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  10-27 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain, rated as 20 percent disabling prior to August 5, 2008, and as 40 percent disabling beginning August 5, 2008.

2.  Entitlement to a rating in excess of 20 percent for residuals of dislocation injury of the left shoulder.

3.  Entitlement to a rating in excess of 10 percent for residuals of right knee injury.

4.  Entitlement to an initial rating in excess of 10 percent for limitation of extension of the right knee.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION


The Veteran served on active duty from July 1980 to February 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and July 2009 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The June 2008 rating decision granted an increased rating of 10 percent for lumbosacral strain, effective October 31, 2007, the date the claim for increase was received, denied a rating in excess of 20 percent for residuals of dislocation injury of the left shoulder, denied service connection for arthritis of the cervical spine, and denied reopening of the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The July 2009 rating decision, in pertinent part, granted a separate rating for limitation of extension of the right knee and assigned a 10 percent rating effective August 5, 2008 (the date the RO indicated was the date of the claim for an increased rating), increased the rating for lumbosacral strain to 40 percent, effective August 5, 2008 (the date the RO indicated was the date of the claim for an increased rating), denied a rating in excess of 20 percent for residuals of dislocation injury to the left shoulder, denied a rating in excess of 10 percent for residuals of a right knee injury, confirmed and continued the previous denial of service connection for cervical spine disability, denied reopening a claim of entitlement to service connection for PTSD, and denied TDIU.  

In a May 2010 rating decision, the RO granted service connection for PTSD.  As this represents a total grant of benefits sought on appeal, this issue is not before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

Although the Veteran did not submit a timely notice of disagreement with the June 2008 rating decision, the Board finds that new and material evidence pertinent to the claims for increased ratings for lumbosacral strain and residuals of dislocation injury of the left shoulder, and entitlement to service connection for cervical spine disability, was received within the year period following the June 2008 rating decision, and as such, this decision did not become final.  38 C.F.R. § 3.156 (b) (2015).

A videoconference hearing was held in May 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When the case was previously before the Board in November 2013 the issues listed on the title page of this decision were remanded for additional development.

The issues of entitlement to an increased rating for lumbosacral strain, rated at 20 percent prior to August 5, 2008, and at 40 percent beginning August 5, 2008, entitlement to a rating in excess of 20 percent for residuals of dislocation injury of the left shoulder, entitlement to a rating in excess of 10 percent for residuals of right knee injury, entitlement to an initial rating in excess of 10 percent for limitation of extension of the right knee, and entitlement to service connection for a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran is service connected for lumbosacral strain, currently rated at 40 percent; residuals of a dislocation injury to the left shoulder, currently rated at 20 percent; residuals of a right knee injury, currently rated at 10 percent; limitation of extension of the right knee, currently rated at 10 percent; PTSD, currently rated at 30 percent; duodenal ulcer, currently rated at 10 percent; radiculopathy of the right lower extremity, currently rated at 10 percent; and residuals of umbilical herniorrhaphy, currently rated as noncompensable.  As such, the minimum schedular criteria for TDIU are met.

2.  Resolving all reasonable doubt in the favor of the Veteran, the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants entitlement to a TDIU, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Legal Analysis

A total rating based on unemployability due to service-connected disabilities may be granted where the schedular rating is less than total and the service-connected disabilities preclude the veteran from securing or following a substantially gainful occupation consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16 (a).  Disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a)(1).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

Service connection is currently in effect for lumbosacral strain, currently rated at 40 percent; residuals of a dislocation injury to the left shoulder, currently rated at 20 percent; residuals of a right knee injury, currently rated at 10 percent; limitation of extension of the right knee, currently rated at 10 percent; posttraumatic stress disorder, currently rated at 30 percent; duodenal ulcer, currently rated at 10 percent; radiculopathy of the right lower extremity, currently rated as 10 percent; and residuals of umbilical herniorrhaphy, currently rated as noncompensable.  As such, the minimum schedular criteria for TDIU are met with a combined rating of 80 percent with a single disability rated at least at 40 percent.

The Veteran indicated on his August 2008 VA Form 21-8940 that he had graduated from high school but had not completed any college, further education, or additional training.  The VA Form 21-8940 reflects that the Veteran stopped working in 2008, and that he was then employed in sanitation/cleaning.  He further indicated that he is prevented from working due to his shoulder, back, and knee disabilities.

The February 2014 VA examination report reflects that the Veteran has no limitations due to his service-connected knee, shoulder and back disabilities in terms of sedentary employment.  However, he is limited in physical employment due to his right knee and left shoulder disabilities.  The examiner noted that the Veteran is unable to ambulate without assistance and has pain with standing or walking for more than 10 or 15 minutes, due to his service-connected knee and back disabilities.  With regard to the Veteran's left shoulder, he has limited range of motion of his left arm, he is unable to lift more than five pounds, and has constant pain exacerbated by use.  The Veteran is not limited in physical or sedentary employment due to his service-connected duodenal ulcer or umbilical herniorrhaphy.  It was noted that from 1995 to 1997 the Veteran worked temporary jobs doing whatever he could get, usually involving manual labor.  From 1997 to 2005 he worked as a fork lift operator for Consolidated Pipe and Supply.  In 2005 he worked as a fork lift operator for Michelin Tire Company for two months but was forced to resign due to knee pain.  From 2005 to 2008 he worked temporary jobs and then was hired by Diamond Food Plant.  

The Board finds that the Veteran is unable to perform physical labor due to his service-connected shoulder and knee disabilities, as well as his back disability.  Notably, he cannot stand or walk for more than 10 or 15 minutes, he cannot lift more than five pounds, and he has limited range of motion/constant pain with use of his left arm.  Additionally, because he has only a high school diploma with no additional education or training, and has only ever performed physical labor, it would be very difficult for him to obtain and maintain sedentary employment.  As such, Veteran is not substantially and gainfully employable due to his service-connected disabilities, considering his background and education, his skills and his work history.  Based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107 (b), the Board finds that the evidence of record, specifically when considering the February 2014 VA examination report, provides an adequate basis on which to grant entitlement to TDIU.  Therefore, entitlement to TDIU is granted.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to TDIU is granted.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the November 2013 remand the Board instructed the AOJ to schedule the Veteran for a VA examination in order to obtain an opinion as to whether it is at least as likely as not that the Veteran's cervical spine disability is caused or aggravated by his service-connected residuals of a dislocation injury to the left shoulder.  A VA examination was conducted in February 2014.  The report of that examination notes that the cervical spine disability (diagnosed as arthritis) was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran's osteoarthritis of the cervical spine was first diagnosed in 2000 as part of an X-ray work-up when the Veteran was seen for chronic headaches.  The examiner also noted that this is a condition of wear and tear that develops over the years and is less likely as not related to his service-connected left shoulder condition, which has resulted in decreased motion of the arm.  Unfortunately, the examination report does not contain an opinion regarding whether the cervical spine disability is aggravated by the service-connected left shoulder dislocation injury.  

Therefore, the AOJ did not accomplish the objectives set forth in the prior Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  As such, a remand is required in order to obtain the necessary opinion regarding aggravation. 

With respect to the increased rating claims (involving the lumbosacral strain disability, residuals of a dislocation injury to the left shoulder, residuals of a right knee injury, and limitation of extension of the right knee), the Board notes that in the recent case of Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the Court held that to be adequate, a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  After review of the Veteran's most recent VA examinations in February 2014, the Board has determined that an additional VA examination(s) is warranted in light of Correia.

As the Veteran receives medical treatment for his disabilities on appeal through VA and the most recent VA treatment records are dated in November 2013, up-to-date VA treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dating from November 2013 to the present and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.

2.  Return the claims file to the examiner who conducted the February 2014 VA shoulders examination, if available, in order to obtain an addendum opinion.   

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's cervical spine osteoarthritis is aggravated (permanently worsened beyond the normal progression of the disability) by his service-connected residuals of a dislocation injury to the left shoulder.

A complete rationale must be provided.

If the February 2014 VA examiner is unavailable, another qualified VA examiner should be requested to provide the above opinion.  If the new VA examiner determines that another VA examination is required then one should be scheduled.

3.  Schedule the Veteran for a VA joints examination or examinations in order to determine the current severity of the Veteran's service-connected lumbar strain, residuals of dislocation injury of the left shoulder, residuals of a right knee injury, and limitation of extension of the right knee.  

The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided. 

Range of motion testing should be undertaken for the thoracolumbar spine, both shoulders, and both knees.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

4.  The RO must then readjudicate the claims and, thereafter, if the claims on appeal remain denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


